 



Exhibit 10.7
BASIC ENERGY SERVICES, INC.
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
Optionee: _______________

1.   Grant of Stock Option. As of the Grant Date (identified in Section 18
below), Basic Energy Services, Inc. (formerly named BES Holding Co.), a Delaware
corporation (the “Company”), hereby grants a Nonqualified Stock Option (the
“Option”) to the Optionee (identified above), an employee of the Company, to
purchase the number of shares of the Company’s common stock, $0.01 par value per
share (the “Common Stock”) identified in Section 18 below (the “Shares”),
subject to the terms and conditions of this agreement (the “Agreement”) and the
Second Amended and Restated Basic Energy Services, Inc. 2003 Incentive Plan, as
it may be amended from time to time (the “Plan”). The Plan is hereby
incorporated herein in its entirety by reference. The Shares, when issued to
Optionee upon the exercise of the Option, shall be fully paid and nonassessable.
The Option is a nonqualified stock option and is not intended to be an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code.
  2.   Definitions. All capitalized terms used herein shall have the meanings
set forth in the Plan unless otherwise provided herein. Section 18 below sets
forth meanings for various capitalized terms used in this Agreement.   3.  
Option Term. The Option shall commence on the Grant Date (identified in
Section 18 below) and terminate on the tenth anniversary of such Grant Date,
unless earlier exercised, terminated or forfeited in accordance with its terms.
The period during which the Option is in effect and may be exercised is referred
to herein as the “Option Period”.   4.   Option Price. The Option Price per
Share is identified in Section 18 below.   5.   Method of Exercise. The Option
is exercisable by delivery of a written notice to the Secretary of the Company,
signed by the Optionee, specifying the number of Shares to be acquired on, and
the effective date of, such exercise. The Optionee may exercise all or any part
of the Option as it vests in accordance with Section 18(f).   6.   Method of
Payment. The Option Price upon exercise of the Option shall be payable to the
Company in full either: (i) in cash or its equivalent; (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value (as defined in the Plan) at the
time of exercise equal to the total Option Price (provided that the Shares must
have been held by the Optionee for at least six (6) months prior to their tender
to satisfy the Option Price); (iii) subject to the prior approval by the
Committee in its discretion, by withholding Shares which otherwise would be
acquired on exercise having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price; or (iv) any other permitted method
pursuant to the applicable terms and conditions of the Plan.

 



--------------------------------------------------------------------------------



 



    As soon as practicable after receipt of a written notification of exercise
and full payment, the company shall deliver to or on behalf of the Optionee, in
the name of the Optionee or other appropriate recipient, Share certificates for
the number of Shares purchased under the Option. Such delivery shall be effected
for all purposes when the Company or its stock transfer agent shall have
deposited such certificates in the United States mail, addressed to Optionee or
other appropriate recipient.   7.   Restrictions on Exercise. The Option may not
be exercised if the issuance of such Shares or the method of payment of the
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other laws or regulations, or any rules or
regulations of any stock exchange on which the Common Stock may be listed. In
addition, to the extent required by the Committee as a condition precedent to
the grant and/or exercise of the Option, the Optionee (and spouse), if
applicable, must first execute and become a party to a Stockholders Agreement in
the form then in use by the Company.   8.   Termination of Employment. Voluntary
or involuntary termination of employment shall affect Optionee’s rights under
the Option as follows:

  (a)   Termination for Cause. The vested and non-vested portions of the Option
shall expire on 12:01 a.m. (CST) on the date of termination of employment and
shall not be exercisable to any extent if Optionee is terminated for Cause (as
defined in the Plan at the time of such termination of employment).     (b)  
Retirement. If Optionee’s employment is terminated for Retirement as defined in
Section 18 below, then (i) the non-vested portion of the Option shall
immediately expire on the termination date and (ii) the vested portion of the
option shall expire to the extent not exercised before the six (6) month
anniversary of the date of such termination of employment. In no event may the
Option be exercised by anyone after the earlier of (i) the expiration of the
Option Period or (ii) six months from the date of termination of employment due
to Retirement.     (c)   Death or Disability. If Optionee’s employment is
terminated by death or Disability (as defined in this Agreement or, if
applicable, in the Plan at the time of such termination of employment), then
(i) the non-vested portion of the Option shall immediately expire on the date of
termination of employment and (ii) the vested portion of the Option shall expire
on the one year anniversary date of the termination of employment date to the
extent not exercised by Optionee or, in the case of death, by the person or
persons to whom Optionee’s rights under the Option have passed by will or by the
laws of descent and distribution, or in the case of Disability, by Optionee or
Optionee’s legal representative. In no event may the Option be exercised by
anyone on or after the earlier of (i) the expiration of the Option Period or
(ii) one year after the date of Optionee’s death or termination of employment
due to Disability.     (d)   Other Involuntary Termination or Voluntary
Termination. If Optionee’s employment is terminated for any reason other than
for Cause, Retirement, death

2



--------------------------------------------------------------------------------



 



      or Disability, then (i) the non-vested portion of the Option shall
immediately expire on the termination of employment date and (ii) the vested
portion of the Option shall expire to the extent not exercised within 90
calendar days after such termination date. In no event may the Option be
exercised by anyone after the earlier of (i) the expiration of the Option Period
or (ii) 90 calendar days after the termination of employment date.

9.   Independent Legal and Tax Advice. Optionee acknowledges that the Company
has advised Optionee to obtain independent legal and tax advice regarding the
grant and exercise of the Option and the disposition of any Shares acquired
thereby.   10.   Reorganization of Company. The existence of the Option shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.   11.   Adjustment of Shares. In
the event of stock dividends, spin-offs of assets or other extraordinary
dividends, stock splits, combinations of shares, recapitalizations, mergers,
consolidations, reorganizations, liquidations, issuance of rights or warrants
and similar transactions or events involving Company or a change in the
accounting rules required by the Financial Accounting Standards Board,
appropriate adjustments shall be made to the terms and provisions of the Option
as provided in the Plan.   12.   No Rights in Shares. Optionee shall have no
rights as a stockholder in respect of the Shares until the Optionee becomes the
record holder of such Shares.   13.   Investment Representation. Optionee will
enter into such written representations, warranties and agreements as Company
may reasonably request in order to comply with any federal or state securities
law. Moreover, any stock certificate for any Shares issued to Optionee hereunder
may contain a legend restricting their transferability as determined by the
Company in its discretion. Optionee agrees that Company shall not be obligated
to take any affirmative action in order to cause the issuance or transfer of
Shares hereunder to comply with any law, rule or regulation that applies to the
Shares subject to the Option.   14.   Change in Control and Duties.
Notwithstanding any other provision of this Agreement to the contrary, if
Optionee’s employment with the Company (or a successor) and all of its
Affiliates terminates within two (2) years after a Change in Control of the
Company and (i) such termination of employment was initiated by the Company (or
a successor) other than for Cause or (ii) such termination of employment was
initiated by the Optionee after determining in the Optionee’s good faith
reasonable judgment that the termination is a Termination for Good Reason, this
Option shall become fully vested immediately prior to such Change in Control,
all restrictions, if any, with respect to this Option shall lapse, and all
performance criteria, if any, with respect to this Option shall be deemed to
have

3



--------------------------------------------------------------------------------



 



    been met in full (at the highest level). Subject to the approval of the
Board, upon a Change of Control in the Company, all Options outstanding at the
time of the event or transaction may be terminated, in which event the Optionee
shall be paid, with respect to each Option, an amount in cash equal to the
excess of Fair Market Value of a Share over the Option’s exercise price (or if
the Option exercise price exceeds the Fair Market Value of a Share on such date,
the Optionee may be paid an amount in cash equal to the lesser of (x) $1.00 or
(y) the Black-Scholes value of the cancelled Option as determined by the Board).
15.   No Guarantee of Employment. The Option shall not confer upon Optionee any
right to continued employment with the Company or any Affiliate thereof.   16.  
Withholding Taxes. The Company shall have the right to (a) make deductions from
the number of Shares otherwise deliverable upon exercise of the Option in an
amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (b) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations. The Optionee may
direct the Company to satisfy the Company’s tax withholding obligation through
the “constructive” tender of already-owned shares.   17.   General.

  (a)   Notices. All notices under this Agreement shall be mailed or delivered
by hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.     (b)   Shares Reserved.
The Company shall at all times during the Option Period reserve and keep
available under the Plan such number of Shares as shall be sufficient to satisfy
the requirements of this Option.     (c)   Transferability of Option. The Option
granted pursuant to this Agreement is not transferable other than by will or by
the laws of descent and distribution. The Option will be exercisable during
Optionee’s lifetime only by Optionee. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Optionee or any permitted transferee thereof.     (d)  
Amendment and Termination. No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.     (e)   No Guarantee of Tax Consequences. The Company
and the Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
the Option. The Optionee has been advised and been provided the opportunity to
obtain independent legal and

4



--------------------------------------------------------------------------------



 



      tax advise regarding the grant and exercise of the Option and the
disposition of any Shares acquired thereby.   (f)   Severability. If any
provision of this Agreement shall be held illegal, invalid, or unenforceable for
any reason, such provision shall be fully severable, but shall not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal, invalid, or unenforceable provision had not been
included therein.     (g)   Supersedes Prior Agreements. This Agreement shall
supersede and replace all prior agreements and understandings, oral or written,
between the Company and the Optionee regarding the grant of the Options covered
hereby.     (h)   Governing Law. The Option shall be construed in accordance
with the laws of the State of Texas without regard to its conflict of law
provisions, to the extent federal law does not supersede and preempt Texas law.
    (i)   No Trust or Fund Created. This Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Optionee or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliates pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.     (j)   No Fractional Shares. No fractional Shares shall be issued
or delivered pursuant to this Agreement, and an amount of cash equivalent to the
value of any fractional shares not issued under this Agreement shall be paid or
transferred in lieu of any fractional Shares.     (k)   Other Laws. The Company
retains the right to refuse to issue or transfer any Options if it determines
that the issuance or transfer of such Options might violate any applicable law
or regulation or entitle the Company to recover under Section 16(b) of the
Securities Exchange Act of 1934.

18.   Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

             
 
  (a)   Optionee:    
 
         
 
 
           
 
  (b)   Grant Date:    
 
         
 
 
           
 
  (c)   Shares:   ______ Shares of the Company’s Common Stock
 
           
 
  (d)   Option Price:   $______ per Share (subject to adjustment as provided in
the Plan and Section 4 above)
 
           
 
  (e)   Option Period:   ______ through ______
(until 5:00 p.m. CST)

5



--------------------------------------------------------------------------------



 



             
 
  (f)   Vesting:   Subject to Sections 8 and 14 above and the terms of the Plan,
the Option shall vest according to the following schedule:
 
           
 
          - ______ Shares
 
          - ______ Shares
 
          - ______ Shares
 
          - ______ Shares
 
                (g)   Termination for Good Reason:
 
           
 
          Termination for Good Reason shall have the meaning set forth in the
Plan, except that clause (ii) of the definition thereof is hereby amended and
restated in its entirety as follows:
 
           
 
          (ii) reduction in (a) the Participant’s annual base salary immediately
prior to the Change in Control, (b) the Participant’s target bonus opportunity
(expressed as a percentage of the Participant’s annual base salary or other
method approved by the Committee) immediately prior to the Change in Control or
(c) benefits comparable in the aggregate to those enjoyed by the Participant
under the Company’s retirement, life insurance, medical, dental, health,
accident and disability plans in which Participant was participating immediately
prior to the Change in Control;
 
           
 
  (h)   Disability.   “Disability” shall mean that Optionee is entitled to
receive long-term disability (“LTD”) income benefits under the LTD plan or
policy maintained by the Company that covers Grantee. If, for any reason,
Optionee is not covered under such LTD plan or policy, then “Disability” shall
mean a “permanent and total disability” as defined in Section 22(e)(3) of the
Code and Treasury regulations thereunder. Evidence of such Disability shall be
certified by a physician acceptable to the Company. Optionee agrees to submit to
any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he or she has a
Disability.

6



--------------------------------------------------------------------------------



 



             
 
  (i)   Retirement.   “Retirement” means the termination of Optionee’s
employment for normal retirement at or after attaining age 62 provided that, on
the date of his retirement, Optionee has accrued at least ten years of active
service with the Company.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Optionee has hereunto executed
this Agreement as of the same date, to be effective as of ______.

            BASIC ENERGY SERVICES, INC.
      By:           Alan Krenek, Senior Vice President             

Address for Notice:
 
Basic Energy Services, Inc.
400 W. Illinois, Suite 800
Midland, Texas 79701
 
OPTIONEE
 
 
 
 
Address for Notices:
 
 
 
 

8